Case 2:15-cv-05146-CAS-PJW Document 477 Filed 01/24/20 Page 1 of 1 Page ID #:25626



    1
    2
    3
    4
    5
    6
    7
    8                          UNITED STATES DISTRICT COURT
    9                        CENTRAL DISTRICT OF CALIFORNIA
   10
        In re Silver Wheaton Corp.           )      Master File No. 2:15-cv-05146-CAS (PJWx)
   11
        Securities Litigation                )      c/w: 2:15-cv-05173-CAS (PJWx)
   12                                        )      CLASS ACTION
                                             )
   13
                                             )      [PROPOSED] ORDER GRANTING
   14                                        )      STIPULATION TO EXTEND STAY
                                             )      PENDING DOCUMENTATION OF
   15
                                             )      SETTLEMENT
   16                                        )
                                             )      JUDGE: Hon. Christina A. Snyder
   17
   18          The Court having received and reviewed the Parties’ stipulation filed on
   19   January 22, 2020 to extend the stay of this Action from January 24, 2020 to January
   20   31, 2020, while the Parties document their proposed class action settlement:
   21          IT IS HEREBY ORDERED THAT:
   22          1.     The stay of all deadlines in this Action is extended until January 31,
   23   2020; and
   24          2.     Plaintiffs shall file their Motion for Preliminary Approval of Settlement
   25   on or before January 31, 2020.
   26          IT IS SO ORDERED.
   27   Dated: January 23, 2020
   28                                            Honorable Christina A. Snyder
                                                 United States District Court Judge
        [PROPOSED] ORDER GRANTING STIP. TO EXTEND
        STAY PENDING DOCUMENTATION OF SETTLEMENT
        2:15-cv-05146-CAS(PJWx)
